Order entered August 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00075-CV

  TOYOTA MOTOR SALES, U.S.A., INC. AND TOYOTA MOTOR CORPORATION,
                               Appellants

                                                V.

BENJAMIN THOMAS REAVIS AND KRISTI CAROL REAVIS, INDIVIDUALLY AND
     AS NEXT FRIENDS OF E.R. AND O.R., MINOR CHILDREN, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15296

                                            ORDER
       Before the Court is court reporter Vielica Dobbins’s August 21, 2019 third request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the record

be filed no later than September 23, 2019. As the record was first due May 7, 2019, we caution

Ms. Dobbins that failure to comply may result in an order that she not sit as a court reporter until

she complies.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE